Citation Nr: 9925067	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person or at 
the housebound rate.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who was born in February 1926, served on active 
duty from March 1943 to April 1946 and from September 1946 to 
August 1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  
The case was remanded by the Board in August 1996 for 
additional development.  The purpose of the remand has been 
met and the case has been returned for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been found to be permanently and totally 
disabled for pension purposes due to residuals of enucleation 
of the left eye with vision of 20/50 in the right eye, rated 
as 50 percent disabling, diabetes mellitus with peripheral 
neuropathy, rated as 40 percent disabling, hypertensive heart 
disease, rated as 30 percent disabling, and residuals of a 
benign brain tumor, rated as 10 percent disabling; all 
ratings are schedular ratings under 38 C.F.R. Part 4.  

3.  The veteran is not shown to be blind as defined by VA 
regulations; he is not a patient in a nursing home; he does 
not require the use of special prosthetic or orthopedic 
appliances and is not bedridden; nor does the competent and 
probative evidence indicate that the veteran is currently 
unable to dress or feed himself, to attend to the wants of 
nature, and/or to keep himself ordinarily clean and 
presentable, or to be unable to protect himself from the 
hazards or dangers incident to his daily environment without 
care or assistance of another person on a regular basis.  

4.  The veteran has no single disability schedularly ratable 
at 100 percent and another ratable at 60 percent, nor is he 
factually unable to venture from his home and the immediate 
premises at will.





CONCLUSIONS OF LAW

The requirements for entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person or at the housebound rate have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.351, 3.352, 4.20, 4.75, 4.83a, 4.84a, 4.119, 
4.120, 4.124, 4.124a, Diagnostic Codes 6066, 6061-6079, 7007, 
7913, 8000-8023 (1998); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995); 38 C.F.R. § 4.124, Diagnostic Code 7007(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1989, Aaron S. Jordan, M.D., reported that the 
veteran had a history of chest pain and a chest pressure 
sensation that had been increasing in severity and duration 
and was precipitated by moderate activities.  
Electrocardiographic changes suggested anterolateral 
ischemia.  A history of hypertension, hypercholesterolemia 
and mild obesity was indicated.  Severe atherosclerotic heart 
disease and unstable angina were the diagnostic impressions.  

An emergency department report from St. Bernardine Medical 
Center in January 1990 shows that the veteran was seen after 
blacking out at work.  He also experienced some difficulties 
breathing and chest pain after he regained consciousness.  
Vasovagal episode and mild dehydration with azotemia were 
assessed.  

In October 1991, Elizabeth M. Dexter, M.D., reported that the 
veteran had a blind and painful left eye and a medical 
history of brain tumor that had been removed in 1986.  Visual 
acuity was 20/25 in the right eye and no light perception in 
the left eye.  The impression was a blind and painful left 
eye with the veteran's statement that he could see light in 
the periphery on the left.  

In May 1992 the veteran was treated at Inland Eye Institute 
for phthisis bulbi on the left due to laceration of the left 
eye causing blindness and shrinking with much pain.  He 
underwent enucleation with orbital implant on the left.  
Visual acuity was shown as 20/30 on the right.  

Private medical records reflect that in April 1993 the 
veteran was noted to have no history of dizziness, light-
headedness, shortness of breath or any current symptoms 
including chest pain.  His cardiovascular system was 
described as stable.  In November 1994 the veteran underwent 
a treadmill test with exercise for 5 minutes.  The diagnostic 
impressions were an abnormal treadmill test based upon "2mm 
ST segment depression" and no chest pain or other untoward 
cardiovascular symptoms.  

On a January 1995 VA examination for the purpose of 
determining the veteran's need for regular aid and attendance 
and/or housebound status, he was described as too nervous to 
drive more than 10 minutes and had needed an attendant to 
come for the examination.  Blindness in the left eye was 
reported.  He was shown to have no functional restrictions in 
strength, coordination or ability for self-feeding, fastening 
clothing, bathing, shaving and attending to the needs of 
nature.  There were no amputations.  There were no functional 
limitations in regard to limitation of motion, muscle 
atrophy, contractures, weakness, lack of coordination, or 
other interference affecting the lower extremities.  There 
was no limitation of motion or deformity of the spine, trunk 
or neck.  He had a very good capacity to protect himself from 
the hazards/dangers of his daily environment with respect to 
the effects of advancing age, such as dizziness, loss of 
memory, poor balance affecting his ability to ambulate, 
perform self-care, or travel beyond the premises of the home 
or the ward or the clinical area (if hospitalized).  He 
walked two miles for exercise every day and was able to walk 
without assistance.  He was in no need of mechanical aids for 
ambulation.  He was able to leave his home and the immediate 
premises 3-4 times a week to go shopping and twice a month to 
see his doctor.  He was termed competent as to management of 
his benefit payments in his own best interest without 
restriction.  

On a VA general medical examination for pension purposes in 
January 1995, the veteran reported the loss of left eye 
vision due to trauma, hypertension for which he took 
medication, angina off and on for which he took 
Nitroglycerin, and that he was quite nervous with difficulty 
driving.  He was 5 feet, 10 inches tall and weighed 226 
pounds.  He reported headaches off and on 3 times a week 
without dizziness.  He was not deaf.  He reportedly had had 
hypertension for 10 years for which he took medication and 
experienced chest pain a couple of times a week for which he 
took Nitroglycerin.  An angiogram had been negative for 
coronary heart disease.  His heart was not enlarged.  There 
were no premature ventricular contractions or heart murmurs.  
Blood pressure was 170/100 sitting and recumbent and 180/100 
standing.  He had no varicosities.  His lungs were clear 
without rales.  Chest X-ray showed atherosclerosis of the 
aorta.  The musculoskeletal system was within normal limits. 
Other physical findings were essentially normal.  He stated 
that he became anxious very easily but was no longer 
depressed.  He was noted to be competent.  The diagnoses were 
hypertension, blindness of the left eye due to trauma, and a 
history of depression and anxiety.  

On a VA eye examination in January 1995, the veteran's 
corrected visual acuity on the right (far) was shown as 
20/50.  He did not have diplopia and there was no visual 
field deficit.  The assessment included blepharitis, early 
cataract, prosthesis on the left ("doing fine"), macular 
Drusen, and refractive error.  

On January 13, 1995, Dr. Jordan reported that the veteran had 
diabetes with a blood sugar of 230.  He was given 
hypoglycemic medication and dietary information.  On January 
18, 1995, a history of diabetes mellitus was noted and he was 
stable in reference to the medical regimen.  He had no chest 
pain, dizziness, lightheadedness or shortness of breath.  
There was no cough or congestion.  Weight was stable.  He 
felt much better.  On January 30, 1995, the recent diagnosis 
of diabetes was noted for which he was taking Glucotrol that 
was controlling his blood sugar well.  Blood sugar was 140.  
In March 1995, he had eye irritation under the prosthesis.  
There reportedly was no problem with the mechanical eye.  In 
September 1995, he was evaluated for abnormal skull X-rays.  
It was noted, by history, that he had had benign tumors 
removed in 1984.  He had had recent headaches with no other 
neurologic symptomatology.  Grabbing the back of his neck and 
squeezing the muscles reportedly relieved his headaches.  
Review of three skull X-rays showed what appeared to be an 
old surgical site for removal of a skull based tumor.  In 
October 1995, a review of a computerized tomogram with bone 
windows showed no significant invasion or other destructive 
areas of the skull aside from that of the previous surgical 
site.  In May 1996, a physical examination.  The diagnostic 
impression was normal physical examination.  In August 1996, 
diabetes mellitus reportedly was controlled on diet and he 
had had a syncopal spell.  

On a VA examination in September 1997 for diabetes mellitus, 
it was noted that the veteran had had no ketoacidosis or 
hypoglycemic reactions.  He was on a diabetic diet and still 
about 10 pounds over his ideal body weight.  There were no 
restrictions on his activities and no vascular or cardiac 
symptoms.  He showed right hand and lip tremors.  There were 
no other symptoms.  His treatment consisted of oral agents.  
There was no evidence of eye hemorrhage.  He had an ingrown 
toenail without other abnormalities.  There was evidence of 
nocturia possibly secondary to prostate hypertrophy.  His 
right hand tremors decreased significantly on movement.  
There was no weakness.  He had no ankle reflexes with no 
hypesthesia.  The assessment was type II diabetes mellitus 
with evidence of peripheral neuropathy and impotence, 
hypertension and static tremors.  

On a VA visual examination in September 1997, the veteran 
complained of decreased right eye vision and the inability to 
drive.  Corrected visual acuity on the right was 20/50.  The 
visual field examination was unreliable and malingering was 
suspected.  He was able to ambulate normally, which would not 
be expected with the visual field results shown.  The 
assessment, in pertinent part, was that the veteran had a 
prosthetic eye on the left with good fit and a healthy 
socket, decreased visual acuity on the right secondary to 
normal age-related changes, and no change in visual acuity 
since the last examination, a visual field defect that did 
not correlate with optic nerve or retinal findings with the 
suspicion of malingering.  The examiner noted that a prior 
computerized tomogram of the head and orbits had been normal 
and expressed the opinion that visual acuity loss correlated 
to ocular findings but the visual field defect did not; the 
veteran was not legally blind.  

On a VA general medical examination in September 1997, the 
veteran came with an attendant but reportedly did not need an 
attendant for daily activities.  Regarding his ability to 
protect himself from ordinary hazards, such was thought to 
"may be" poor at that time.  It was noted that he 
reportedly was restricted to home mainly because of his 
vision and needed an attendant for appointments and going 
shopping.  He was living in his own home and was not 
bedridden.  It was indicated that he needed someone to help 
him write checks and manage his benefits due to what he said 
were his visual problems reading.  He ability to protect 
himself was noted to be "sort of" limited secondary to his 
decreased vision.  His problems with propulsion and balance 
apparently required some help but he could perform his own 
self care.  The examiner indicated that the eye examination 
report should be reviewed as to "visual restraints."  

The physical examination showed that the veteran was well 
groomed and neat.  He 5 feet 10 inches tall and weighed 195 
pounds.  There was slight kyphosis of the thoracic spine.  He 
appeared to be well nourished and his gait was normal.  There 
were no observed problems with balance and propulsion.  Blood 
pressure sitting was 176/80; standing, 202/110; and lying 
down, 184/96.  The right upper arm strength was approximately 
4/5; the left was normal at 5/5.  Strength of the legs was 
4/5, bilaterally.  Straight leg raising was to 30 degrees, 
bilaterally.  There was no atrophy or contracture.  There 
were no complaints of arthralgia.  The veteran did not need 
any mechanical devices for support or walking.  The diagnoses 
were hypertension on medication with poor systolic control 
and a history of diabetes on Glyburide.  

As reflected in the latest rating decision of November 1998, 
the veteran's nonservice connected disabilities that qualify 
for a permanent and total disability rating for pension 
purposes comprise residuals of enucleation of the left eye 
with vision of 20/50 in the right eye, rated as 50 percent 
disabling (Diagnostic Code 6065); diabetes mellitus with 
peripheral neuropathy, rated as 40 percent disabling 
(Diagnostic Code 7913); hypertensive heart disease, rated as 
30 percent disabling (Diagnostic Code 7007), and residuals of 
a benign brain tumor, rated as 10 percent disabling 
(Diagnostic Code 8022).  



Legal Criteria

38 U.S.C.A. § 1521 provides that "each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service- 
connected disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
38 U.S.C.A. § 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance 38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  38 U.S.C.A. § 1521 is 
implemented by provisions in the Code of Federal Regulations. 
See 38 C.F.R. § 3.351(b), (c), and (d).  

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  

The criteria for establishing the need for regular aid and 
attendance require that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. §§ 3.351, 3.352.  

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment. An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Regulations further provide that a veteran who does not 
qualify for increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In general, when an unlisted condition is encountered, it 
will be rated under a closely related disease in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Neurological disabilities are rated by in proportion to the 
impairment of motor, sensory or mental function.  Attention 
is to be given to the residual disability, the given 
character of the source of the disability, the relative 
impairment in motor function, trophic changes or sensory 
disturbances.  38 C.F.R. § 4.120 

Under the provisions of 38 C.F.R. § 4.124a, organic diseases 
of the central nervous system (including those of a variety 
of origins or causes) are assigned various disability ratings 
based upon residuals.  When there are stabilized residuals of 
a  benign brain growth, ratable on neurological residuals 
under DC 8002, a minimum of 10 percent is assignable.   

Enucleation of an eye is evaluated under 38 C.F.R. § 4.84a, 
DC 6066.  The veteran is currently evaluated as 50 percent 
disabled.  The severity of visual acuity loss is determined 
by applying the criteria set forth at 38 C.F.R. § 4.84a ; the 
assignment of disability evaluations for visual acuity is a 
purely mechanical application of the rating criteria.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, DCs 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

The current 50 percent disability rating requires anatomical 
loss of one eye with visual acuity of 20/50 in the other eye.  
In order to warrant a 60 percent disability rating, the 
veteran's visual acuity in his remaining right eye would have 
to be 20/70.   38 C.F.R. § 4.84a, DC 6065.  Higher ratings 
are provided for even less visual acuity in the remaining 
eye, up to a 100 percent rating if remaining visual acuity is 
5/200.  DCs 6064, 6063.  None of the other DCs under 38 
C.F.R. § 4.84a is applicable to the veteran's disorder, since 
he has anatomical loss of one eye.

As stated in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law or regulation changes after a claim has 
been filed or reopened, but not before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply.  

For evaluation of diabetes mellitus prior to June 6, 1996, a 
40 percent rating is warranted for moderately severe disease, 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating is warranted for severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating is warranted for pronounced, uncontrolled 
disease, that is, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet, and regulation of 
activities, with progressive loss of weight and strength or 
severe complications.  38 C.F.R. § 4.119, DC 7913 (effective 
prior to June 6, 1996).

For evaluation of diabetes mellitus effective June 6, 1996, a 
40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  For diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, a 100 percent rating is warranted.  38 C.F.R. § 
4.119, DC 7913 (effective June 6, 1996).

In January 1998, amendments to 38 C.F.R. § 4.124, the 
schedule of ratings for the cardiovascular system, became 
effective.  Although the rating criteria for DC 7101, 
hypertensive vascular disease, did not change in any way 
applicable here, the rating criteria for DC 7007, 
hypertensive heart disease, were revised.  The new rating 
criteria for DC 7007 are more objective and require tests to 
determine the level at which the heart disease becomes 
symptomatic.  Note 2 to the section provides that, if 
exercise testing cannot be conducted for medical reasons, the 
examiner must estimate the level of activity that would 
produce cardiac symptomatology.  The estimate must be in 
metabolic equivalents and supported by specific examples.  

Under the rating criteria of DC 7007in effect prior to 
January 12, 1998, a 30 percent evaluation is assigned for 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  
Hypertensive heart disease with marked enlargement of the 
heart, or the apex beat beyond the midclavicular line, as 
well as sustained diastolic pressure of 120 or more, dyspnea 
on exertion, and more than light manual labor precluded, 
warrants a 60 percent evaluation.  With definite signs of 
congestive heart failure, more than sedentary employment 
precluded, a 100 percent evaluation is warranted.  

Under the rating criteria for hypertensive heart disease 
under DC 7007 in effect from January 12, 1998, a 100 percent 
evaluation is warranted for chronic congestive heart failure; 
or a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent evaluation is warranted for 
more than one episode of acute congestive heart failure in 
the past year; or a workload of 3 to 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  

Analysis

Initially, the Board notes that the veteran claims are found 
to be well grounded under 38 U.S.C.A. § 5107(a). That is, he 
has presented claims which are plausible. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well- 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Aid & Attendance

In order to qualify for special monthly pension on account of 
being in need of the regular aid and attendance of another 
person, the veteran must be helpless or nearly helpless or 
blind.  It is not shown or claimed that the veteran is blind 
to the contemplated degree that is, with a visual acuity 
reduced to 5/200 in the right eye under the circumstances of 
the enucleation on the left.  His worst corrected visual 
acuity on the right is 20/50 and his visual fields are not 
shown to be more restricted than this degree of visual acuity 
would indicate.  His latest visual fields test was 
unreliable, for the reasons given by the examiner at that 
time.  Nor is he shown to be helpless or nearly helpless due 
to his other disabilities.  

The veteran's diabetes mellitus is treated with oral agents 
apparently with a neuropathy manifested only by loss of ankle 
reflexes.  Although a VA general medical examiner in 
September 1997 raised some questions as to the veteran's 
ability to protect himself from hazards and indicated that 
the veteran had problems with propulsion and balance, the 
actual examination revealed no propulsion or balance problems 
and the veteran's gait was unimpaired and there was no need 
for assistive devices.  The veteran is not shown to have any 
complication of diabetes mellitus that interferes 
significantly with self-care functions or self-protection 
functions.  Likewise, hypertensive heart disease is not shown 
to significantly interfere with the veteran's ability to take 
care of himself.  The residuals of removal of brain tumors 
have been longstanding and stable, without clinically 
detected active manifestations.  The latest clinical evidence 
indicates little change from the findings of self-care 
abilities shown in 1995.  No impediments to walking are 
indicated.  The most recent eye examination was indicative of 
a level of visual acuity that permitted the veteran to 
ambulate normally.  Thus, although the examiner suggested 
certain studies to rule out malingering in view of the 
unreliable visual field results and such were not 
accomplished, the validity of any visual field loss is not 
crucial to the veteran's claim since the fact remains that he 
is capable of normal ambulation with or without a visual 
filed defect.  All in all, it is shown that he is able, in 
all essential respects, to take care of himself and protect 
himself without the regular aid and attendance of another 
person.  

Housebound Status

In regard to entitlement to special monthly pension at the 
housebound rate, the veteran's disabilities with ratings 
include: Residuals of enucleation of the left eye with vision 
of 20/50 in the right eye, rated as 50 percent disabling (DC 
6065); diabetes mellitus with peripheral neuropathy, rated as 
40 percent disabling (DC 7913); hypertensive heart disease, 
rated as 30 percent disabling (DC 7007), and residuals of a 
benign brain tumor, rated as 10 percent disabling (DC 8022).  

Review of the rating schedule does reveal that Code 6066 
requires right eye visual acuity down to 5/200 for a 100 
percent rating.  The worst right eye visual acuity shown 
20/50.  

The former criteria for a 100 percent rating for hypertensive 
heart disease under Code 7007 were definite signs of 
congestive heart failure, more than sedentary employment 
precluded, neither of which is shown by competent evidence.  
Code 7007 now requires hypertensive heart disease with 
chronic congestive heart failure; or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent for a 100 percent rating.  
Although the veteran's heart disease has not been evaluated 
in terms of METs, the evidence shows that he does not 
currently have congestive heart failure, dyspnea, dizziness 
or syncope attributed to heart disease/hypertension.  The 
evidence does not show left ventricular dysfunction although 
there is some fairly recent evidence of angina.  However, 
even if we were to assume that he meets the new criteria for 
a 100 percent rating for hypertensive heart disease, he would 
still need an independent 60 percent rating for housebound 
benefits or actually be shown to be housebound. 

In regard to diabetes, which has been rated as 40 percent 
disabling by the RO, the "old" rating criteria require a 
large insulin dosage, restricted diet and careful regulation 
of activities for the assigned 40 percent.  The veteran, 
however, does not take insulin.  Although the criteria for 60 
and 100 percent ratings do not specifically mention insulin, 
they would encompass the criteria for the lower rating.  In 
addition, the 60 percent rating also requires considerable 
loss of weight and strength, with mild diabetic 
complications.  Although the veteran's has lost some weight, 
he was still shown to weight 195 pounds on the last VA 
examination and his weight loss has not been attributed to 
diabetes.  To the extent that the absence of ankle reflexes 
may be the result of diabetes, it is insufficient to warrant 
a 60 percent rating in the absence of the need to take 
insulin.  Under the revised criteria, Diagnostic Code 7913 
provides a 60 percent rating for diabetes requiring insulin, 
restricted diet and regulations of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations a year or twice a month visits to a 
diabetic care provider, plus beginning complications.  Absent 
the veteran's need for insulin, he does not meet a 
fundamental criterion for a 60 percent rating.  Additionally, 
he is not shown to have been hospitalized for diabetes over 
the past several years and his medical records do not 
document semi-monthly visits due to ketoacidosis or 
hypoglycemia.  Even a 40 percent rating under the new 
criteria requires the use of insulin.  Thus, there is no 
basis for assigning a higher rating for diabetes.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Codes 8003 and 8022 provide minimum ratings of 60 percent for 
benign new growths of the brain and the spinal cord, 
respectively, and minimum ratings of 10 percent for residuals 
thereof, respectively.  Any separately ratable residual of 
the prior brain surgery has not been detected, and none is 
claimed.  A CT scan as recently as October 1995 showed no 
evidence of tumor.  

Thus, it is unnecessary to obtain additional medical evidence 
to address the revised rating criteria for hypertensive heart 
disease since, even if the revised criteria for 100 percent 
were met, the veteran does not have a separate disability 
ratable at 60 percent, for the reasons discussed above.  

Except for precautionary measures that have to do with his 
impaired vision, it is not shown that the veteran is 
restricted by any permanent disability from venturing from 
his home and the immediate premises at will.  Thus, even if 
his heart disease met the revised criteria for 100 percent, 
the evidence clearly shows that he is not housebound in fact.  
Accordingly, special monthly pension at the housebound rate 
is not warranted. 

Doubt Consideration

Under the benefit of the doubt doctrine established by 
Congress, 38 U.S.C.A. § 5107(b), when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails.  However, in view of the above, the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claims and that he has not satisfied the burden of 
proof required for favorable action on the appeal.  


ORDER

Special monthly pension on account of the need for the 
regular aid and attendance of another person or at the 
housebound rate is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







